DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Marimuthu et al. (U.S. Publication No 2011/0024916 A1; hereinafter Marimuthu)
	With respect to claim 1, Marimuthu discloses an assembly, comprising: 	an interposer [540,542] above circuitry, the circuitry comprising traces [522], the interposer having an uppermost surface; a first die [534] above the circuitry, the first die laterally adjacent to the interposer, the first die having a top side and a bottom side, the top side opposite the bottom side, the first die having a first lateral sidewall and a second lateral sidewall, and the first die having an uppermost surface at a same level as the uppermost surface of the interposer (see Figure 9i); 	a mold compound [554] having a first portion and a second portion, the first portion laterally adjacent to the first and second lateral sidewalls of the die and in contact with the interposer, and the second portion beneath the bottom side of the die, wherein the first portion of the mold compound is continuous with the second portion of the mold compound (See Figure 9i); and 	a package [560] above the interposer and the first die, the package including a second die; 	an underfill material [556] between the package and the first die, the underfill material between the package and the mold compound, and the underfill material between the package and the interposer; and 	an interposer via [544] electrically coupling the package to the interposer (See Figure 9i).
	With respect to claim 2, Marimuthu discloses wherein the interposer is a through-via interposer (See Figure 9i).
	With respect to claim 3, Marimuthu discloses wherein the circuitry is included in a package substrate [520] (See Figure 9i)
	With respect to claim 4, Marimuthu discloses wherein the circuitry comprises a die side and a side opposite the die side, the side opposite the die side coupled to one or more solder balls [566] (See Figure 9i).
	With respect to claim 5, Marimuthu discloses wherein the package comprises a third die (see Figure 9i; multiple dies stacked and wirebonded).
	With respect to claim 6, Marimuthu discloses wherein the first die is a processor die (See ¶[0039])
	With respect to claim 7, Marimuthu discloses wherein the second die is a memory die (see ¶[0086]). 
	With respect to claim 8, Marimuthu discloses wherein the second die is a memory die (see ¶[0086]).
	With respect to claim 9, Marimuthu discloses wherein the mold compound comprises a material selected from the group consisting of a polymer compound, a poly-resin mold compound, and an elastomer mold compound (See ¶[0085]).
	With respect to claim 10, Marimuthu discloses an assembly, comprising: an interposer [540,542] above one or more redistribution layers [522], the interposer having an uppermost surface; a first die [534] above the one or more redistribution layers, the first die laterally adjacent to the interposer, the first die having a top side and a bottom side, the top side opposite the bottom side, the first die having a first lateral sidewall and a second lateral sidewall and the first die having an uppermost surface at a same level as the uppermost surface of the interposer (See Figure 9i); a mold compound [554] having a first portion and a second portion, the first portion laterally adjacent to the first and second lateral sidewalls of the die and in contact with the interposer, and the second portion beneath the bottom side of the die  wherein the first portion of the mold compound is continuous with the second portion of the mold compound (see Figure 9i); an interposer via [544,558] having a bottom surface above the top side of the first die (bottom side of [558] extends past footprint of [544]); and a second die [560] above the top side of the first die, the second die electrically coupled to the interposer via; and an underfill material [556] between the first die and the second die; and one or more solder balls [566] coupled to the one or more redistribution layers (See Figure 9i).
	With respect to claim 11, Marimuthu discloses wherein the interposer is a through-via interposer (See Figure 9i).
	With respect to claim 12, Marimuthu discloses wherein the first die is a processor die (See ¶[0039]).
	With respect to claim 13, Marimuthu discloses wherein the second die is a memory die (see ¶[0086]).
	With respect to claim 14, Marimuthu discloses wherein the second die is a memory die (see ¶[0086]).
	With respect to claim 15, Marimuthu discloses wherein the mold compound comprises a material selected from the group consisting of a polymer compound, a poly-resin mold compound, and an elastomer mold compound (See ¶[0085]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Marimuthu et al. (U.S. Publication No 2014/0103527 A1) discloses an interposer packaging structure
- Lin et al. (U.S. Patent No. 8,810,024 B2) discloses an interposer packaging structure
	- Lin (U.S. Publication No. 2016/0118333 A1) discloses an interposer packaging structure
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818